Name: Commission Regulation (EC) No 770/97 of 28 April 1997 amending for the second time Regulation (EC) No 414/97 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: means of agricultural production;  cooperation policy;  economic policy;  Europe;  food technology;  agricultural activity
 Date Published: nan

 29 . 4. 97 I EN Official Journal of the European Communities No L 112/ 17 COMMISSION REGULATION (EC) No 770/97 of 28 April 1997 amending for the second time Regulation (EC) No 414/97 adopting exceptional support measures for the market in pigmeat in Germany Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975, on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State by Commission Regulation (EC) No 414/97 0, as amended by Regulation (EC) No 546/97 (4); Whereas, it is necessary to adjust the aid granted for the delivery of piglets to the present market situation taking into account the increase in market prices in Germany as from 16 April 1997; HAS ADOPTED THIS REGULATION: Article 1 In Article 4 (4) of Regulation (EC) No 414/97, 'ECU 55' and 'ECU 47' are replaced by 'ECU 62' and 'ECU 53 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 16 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . OJ No L 349 , 31 . 12 . 1994, p. 105 . (-1) OJ No L 62, 4. 3 . 1997, p. 29 . (*) OJ No L 84, 26 . 3 . 1997, p. 12 .